Citation Nr: 1144459	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  08-31 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim for service connection for depression on a direct basis.  

2.  Entitlement to service connection for depression, as secondary to the service-connected lumbar degenerative disc and joint disease.

3.  Entitlement to an initial evaluation in excess of 20 percent for lumbar degenerative disc and joint disease.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

Specifically, in May 2007, the RO declined to reopen the Veteran's claim for service connection for depression, on a direct basis.  During the current appeal, the Veteran has also asserted that his depression is the result of his now service-connected lumbar degenerative disc and joint disease.  Accordingly, his claim regarding depression has been recharacterized as set forth on the title page to better reflect these contentions as well as the pertinent procedural history.

Also, in March 2008, the RO granted service connection for lumbar degenerative disc and joint disease and awarded a 20 percent evaluation for this disability.  

In this regard, the Board acknowledges that the RO has not adjudicated the issue of entitlement to a TDIU.  However, a TDIU claim is considered part of an increased rating claim when such claim is raised by the record.  In particular, the United States Court of Appeals for Veterans Claims (Court) has held that, when a TDIU issue is raised by the evidence of record, the Board must adjudicate the issue as part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the current appeal, the Veteran maintains that he is unemployable because of his depression and service-connected back disability.  As such, the TDIU issue is properly before the Board. 

Initially, in the substantive appeal which was received at the RO in October 2008, the Veteran requested a hearing on his appeal.  Later in December 2008, however, he withdrew his hearing request.

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for depression on a direct basis has been received.  Accordingly, the Board is granting this portion of the Veteran's appeal.  In addition, the underlying claim for service connection for depression on a direct basis, as well as the remaining issues on appeal, including entitlement to service connection for depression, as secondary to the service-connected lumbar degenerative disc and joint disease; entitlement to an increased initial evaluation greater than 20 percent for the service-connected lumbar degenerative disc and joint disease; and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 1995 rating decision, the RO denied service connection for depression on a direct basis.  

2.  Evidence received after the January 1995 denial of service connection for depression on a direct basis relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.


CONCLUSIONS OF LAW

1.  The RO's January 1995 denial of service connection for depression on a direct basis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  
2.  Evidence received since the final January 1995 decision is new and material, and the claim for service connection for depression on a direct basis reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for depression on a direct basis, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  New & Material Evidence

The Veteran seeks to reopen his previously denied claim for service connection for depression on a direct basis.  This issue was originally denied by the RO in January 1995 because there was no record of treatment, or a diagnosis, of this condition during service and because there was no evidence showing that the condition was incurred in or aggravated by service.  The Veteran did not initiate an appeal of that denial, and the January 1995 rating decision became final.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

Here, there was no competent and credible evidence of record at the time of the January 1995 decision that the Veteran's depression was associated with his active duty.  Accordingly, the RO denied service connection for depression on a direct basis.  Significantly, evidence submitted since the January 1995 rating decision includes medical evidence containing a positive nexus opinion between the Veteran's depression and his active duty.  See June 2007 VA treatment record (in which a treating VA medical professional opined that "[i]t seems likely that the [Veteran's] depression could have been exacerbated by the stress of the military experience").  

This evidence is new, as it did not exist at the time of the January 1995 determination.  Moreover, it directly addresses the unestablished fact of etiology.  In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection (etiology), the new evidence raises the reasonable possibility of substantiating the underlying claim for service connection for that disorder.  Accordingly, the Board finds the additional evidence submitted since the January 1995 decision to be both new and material.  Reopening of the previously denied claim for service connection for depression on a direct basis is, therefore, warranted.


ORDER

New and material sufficient to reopen a previously denied claim for service connection for depression on a direct basis having been received, the appeal is granted to this extent only.  


REMAND

Depression

The Veteran seeks service connection for depression-on either a direct basis or as secondary to his service-connected lumbar degenerative disc and joint disease.  

The claims file contains several opinions from medical professionals on the relationship between the Veteran's depression and his back disability.  However, there is only one opinion that addresses the theory of direct service connection, and it is not adequate for adjudication purposes.  

Specifically, a June 2007 VA treatment record shows that the Veteran reported being verbally abused and humiliated by a lieutenant on a regular basis during service because he was "not [] soldier type material."  The Veteran asserted that this treatment resulted in a poor work record.  Indeed, in April 2007, the Veteran stated that he had "an evaluation from work while in the military stating his unsatisfactory performance."  Additionally, the Veteran reported treatment for various "mild medical problems" during service (including sleep disturbance, dizziness, colds, flu, and aches and pains) that he attributed to the stress that he was under due to the lieutenant's treatment of him.  

The June 2007 clinician did not explicitly find a relationship between the Veteran's depression and service, but rather noted that "[i]t seems likely that the depression could have been exacerbated by the stress of the military experience" (emphasis added).  This opinion is speculative in nature as the clinician merely indicated that there might be a relationship between the Veteran's depression and his service.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

In addition, the Board finds that the medical opinions of record are speculative with regard to whether the Veteran's depression is associated in any way to his service-connected low back disability.  It is also unclear whether any of the medical opinions of record were based on a review of the Veteran's medical history (to include a review of the medical records contained in his claims file).  Accordingly, the Board concludes that a remand of the Veteran's depression claim is necessary to accord him an opportunity to undergo an appropriate VA examination that includes the examiner's review of the claims file and a medical opinion regarding the etiology of the Veteran's depression.  In particular, the medical opinion should address whether any association exists between the Veteran's depression and his active duty or whether any relationship exists between his depression and his service-connected lumbar spine disability.  See 38 C.F.R. § 3.159(c)(4).  

The Board further observes that the Veteran's service personnel records have not been obtained.  The service personnel records are especially pertinent as the Veteran has indicated that he received poor performance reviews as a result of the mistreatment that he received from the lieutenant.  

Lumbar Spine Disability

The Veteran, through arguments presented on his behalf by his representative, has indicated that the severity of his lumbar spine disability has worsened.  Thus, because the Veteran maintains that this disability has worsened since his last VA examination in July 2008 and the most recent treatment record is dated October 2008, a new VA examination should be provided to assess the current severity of this service-connected disorder.  See 38 C.F.R. § 3.159(c).

TDIU

The Veteran maintains that he is unemployable because of his depression and his service-connected back disability.  On remand, a medical opinion addressing the Veteran's current employability status should be obtained. 

Finally, with respect to all issues on appeal, VA treatment records establish that the Veteran has applied several times for disability benefits from the Social Security Administration (SSA) because of his depression.  The SSA decisions granting and/or denying such benefits, as well as the medical records used in support of that determination, are not of record.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the issues of entitlement to a TDIU and entitlement to service connection for depression, on a direct basis.  

2. Request the Veteran's service personnel records from the National Personnel Records Center (NPRC) and other appropriate records depositories.  Associate any such available documents with the Veteran's claims folder.  

3. Obtain from the SSA a copy of the decision(s) denying and/or awarding disability benefits to the Veteran, as well as the medical records relied upon in support of any such decisions.  A copy of all such available records should be associated with the claims folder.  

4. Then, schedule the Veteran for an appropriate VA examination to determine the nature and extent of his service-connected lumbar spine disability.  All indicated examinations and testing should be performed.  The claims folder, including all newly obtained evidence and a copy of this remand, must be made available to the examiner for review.  

Following an interview with the Veteran and a physical examination of him, the examiner should describe in detail all current manifestations of the service-connected lumbar spine disability, to include any associated neurological impairments or ankylosis.  Full range of motion testing, to include repetitive motion and a discussion of the impact of pain, weakness, fatigue, incoordination, or lack of endurance, must be provided.  The presence or absence of incapacitating episodes should be noted, with the duration of any such.

Also, the examiner should discuss the effect of the Veteran's service-connected lumbar spine disability on his ability to obtain and to maintain employment, regardless of his age.  

Rationale should be provided for all opinions expressed.  

5. Also, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his depression.  All indicated examinations and testing should be performed.  The claims folder, including all newly obtained evidence and a copy of this remand, must be made available to the examiner for review.  

All pertinent pathology shown on examination should be annotated in the evaluation report.  The examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any diagnosed psychiatric disability had its clinical onset in service or is otherwise related to active duty.  

If the Veteran is found to have a psychiatric disorder that did not originate in, and is not otherwise related to, his active duty, the examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected lumbar degenerative disc and joint disease.  [If the Veteran is found to have a psychiatric disorder that is aggravated by his service-connected lumbar degenerative disc and joint disease, the examiner should quantify the approximate degree of aggravation.]  

Also, the examiner should discuss the effect of the Veteran's depression on his ability to obtain and to maintain employment, regardless of his age.  

Rationale should be provided for all opinions expressed.  

6. Then, adjudicate the issues of entitlement to service connection for depression, on a direct basis and as secondary to the service-connected lumbar degenerative disc and joint disease; entitlement to an initial disability rating greater than 20 percent for the service-connected lumbar degenerative disc and joint disease; and entitlement to a TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  See 38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


